Exhibit 10.15

 

PROMISSORY NOTE

 

$100,000,000   March 28, 2002     New York, New York

 

FOR VALUE RECEIVED, the undersigned, Insight Midwest, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of Insight
Communications Company, Inc., a Delaware corporation (the “Lender”), the
aggregate principal amount of $100,000,000 (the “Loan”), and to pay interest
from the date hereof on the principal balance of the Loan from time to time
outstanding at a rate per annum equal to 9%, compounded semi-annually, at the
office of the Lender located at 810 Seventh Avenue, New York, New York, or at
such other place as the Lender may specify from time to time, in lawful money of
the United States of America in immediately available funds, with the unpaid
principal balance of the Loan and accrued and unpaid interest under this Note to
be paid on January 31, 2011. Interest will be computed on the basis of a year of
360 days.

 

This Note may be prepaid in whole or in part at any time without premium or
penalty. All payments on this Note will be applied first to any unpaid interest
accrued at the time of payment (including compounded interest) and then to
principal. Any payment received after 11:30 a.m., New York City time will be
deemed to have been received on the next succeeding business day for purposes of
calculating interest under this Note.

 

The Borrower hereby waives presentment, demand, notice of dishonor, protest,
notice of protest and all other demands, protests and notices in connection with
the execution, delivery, performance, collection and enforcement of this Note.

 

Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party. The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted in writing by the Lender. No failure or delay of the Lender
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement with respect to which such waiver, amendment,
modification or consent is to apply, entered into between the Borrower and the
Lender.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE. THE BORROWER (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT SUCH LENDER HAS BEEN
INDUCED TO ACCEPT THIS NOTE AND ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

INSIGHT MIDWEST, L.P. By: Insight Communications Company, L.P., General Partner

By: Insight Communications Company, Inc., General Partner

By:     

Name: 

   

Title: 

   

 